DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s note
Note, although the examiner recites certain excerpts from the prior art, MPEP 2141.02 VI states “Prior art must be considered in its entirety, including disclosures that teach away from the claims”.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21,2-4,9-11,16,18,20 are rejected under 35 U.S.C. 103 as being unpatentable over Sjosward (US 20050076620 A1) in view of Bischeltsrieder (US 3905179 A), Shano (US 20170275151 A1), and Yanke et al. (US 20090229146 A1).
 	For claim 21, Sjosward teaches a horse-riding stirrup comprising: 
a stirrup frame (1) comprising a hooking portion (5) configured to attach to a stirrup leather (7), a first side arm (4), and a support arm (2) connected to each other in an incident manner to define a frame compartment engageable by a user's foot, 
the support arm comprises an element seat (fig. 3, element seat is where the support element, shown in phantom, is placed or seated) delimited at one end by a connection zone (fig. 3, zone on the right side where the side arm 1 or 4 connects with the support arm 2) and at the other end by an end portion (at ref. 11 in fig. 3) of the support arm, the connection zone being defined between the first side arm and the support arm; and 
a support element (fig. 3 the element in phantom) for the user's foot comprising a support surface (any surface on the support element can be considered a surface, for example, the top surface supports the rider’s foot) suitable to support the user's foot, 
a lower surface (any surface on the support element that is lower or opposite the support surface) opposite the support surface, and a single tapered portion (at either the left or the right end of the support element, there is only a single tapered portion and not two or three or more) at only one end of the support element.
However, Sjosward is silent about the element seat comprises a single undercut portion at only the one end of the element seat in the connection zone; the lower surface comprising a longitudinal groove extending along an entire length of the support element, and a single tapered portion at only one end of the support element; wherein the undercut portion of the element seat is configured to house the tapered portion and allow the support element to rotate relative to the support arm to occupy the element seat, the support element fitted to the support arm and shape-coupled with the element seat of said support arm such that the single tapered portion of the support element is wedged into the single undercut portion of the element seat and a remaining part of the support arm of the element seat is received inside the longitudinal groove of the support element; wherein another portion of said support element, opposite to the single tapered portion, is constrained to the support arm by one or more mechanical fastenings which extend through a thickness of the support arm in a direction that is also parallel to the support surface of the support element suitable to contact and support the user's foot, the one or more mechanical fastenings arranged at the end portion of the support arm opposite the connection zone.
Bischeltsrieder teaches a horse-riding stirrup comprising an element seat (15 and/or the floor or surface of ref. 13) comprises a single undercut portion (22) at one end of the element seat (at either the left or right end of the element seat 15, there is only a single tapered portion and not two or three or more), in a connection zone (zone from say ref. 12 to ref. 22 in fig. 1 where parts are connected), into which a single tapered portion (at either the left or right end of the support element 16, there is only a single tapered portion and not two or three or more; can be in fig. 1 where refs. 16,22 are pointing at or can be ref. 21) of a support element (16) is wedged, and wherein the tapered portion is housed in the undercut portion (as shown in fig. 1), the undercut portion configured to allow the support element to rotate relative to the support arm to occupy the element seat and accommodate a remaining part of the support arm inside the longitudinal groove (functional recitation to which the undercut portion of Bischeltsrieder can and/or does perform the intended function). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to	include a single undercut portion and a single tapered portion as taught by Bischeltsrieder in the element seat and the support element of Sjosward, in order to provide a better attachment between the support arm and the support element. 
	Yanke et al. teach a horse-riding stirrup comprising a support element (34) having a portion of said support element opposite to another portion (any one of left or right portions), is constrained to a support arm (18) by one or more mechanical fastenings (para. 043, fasteners such as screws) which extend through a thickness of the support arm (at ref. 32) in a direction that is also parallel to the support surface of the support element suitable to support the user's foot (see the examiner’s illustration below; noting that the limitation did not state “directly touching the user’s foot, thus, any surface of the supporting element is suitable to support the user’s foot directly or indirectly), the one or more mechanical fastenings arranged the end portion of the support arm opposite the connection zone (left or right sides can be end portion and connection zone and the end portion can be where the fastenings are located; see the examiner’s illustration below). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include one or more mechanical fastenings with the features as taught by Yanke et al. in the stirrup of Sjosward as modified by Bischeltsrieder in order to further fasten the support element onto the support arm. 
	The combination of Sjosward as modified by Bischeltsrieder and Yanke et al. is silent about the one or more mechanical fastenings which extend through a thickness of the support arm in a direction that is also parallel to the support surface of the support element. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the one or more mechanical fastenings which extend through a thickness of the support arm in a direction that is also parallel to the support surface of the support element with the one or more mechanical fastenings which extend through a thickness of the support arm in a horizontal direction that is also parallel to the support surface of the support element, since a simple substitution of one known equivalent element for another would obtain predictable results (both directions of the one or more mechanical fastenings would result in securing the support element onto the support arm). KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).

    PNG
    media_image1.png
    651
    1280
    media_image1.png
    Greyscale

 	Shano teaches a horse-riding stirrup comprising a support element (300) delimits a longitudinal groove (321) which receives at least part of a support arm (220), said longitudinal groove extending along an entire length of the support element (see figs. 4B,4C). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a longitudinal groove as taught by Shano extending along an entire length of the support element of Sjosward as modified by Bischeltsrieder and Yanke et al. in order to further secure the support element onto the support arm, especially if use with the stirrup of the type with a straight bar-like support arm as shown in Shano. 
	Sjosward as modified by Bischeltsrieder, Yanke et al., and Shano would result in the undercut portion configured to allow the support element to rotate relative to the support arm to occupy the element seat and accommodate a remaining part of the support arm inside the longitudinal groove, especially at least functionally claimed.
For claim 2, Sjosward as modified by Bischeltsrieder, Yanke et al., and Shano teaches the horse-riding stirrup according to claim 21, and further teaches wherein the stirrup frame has a general "C" or "L", shape, said stirrup frame having a first side arm (4 of Sjosward) which connects a hooking portion (5 of Sjosward) and a support arm (2 of Sjosward).  
	For claim 3, Sjosward as modified by Bischeltsrieder, Yanke et al., and Shano teaches the horse-riding stirrup according to claim 21, and further teaches wherein the undercut portion is placed in a connection zone between the first side arm and the support arm (see fig. 1 of Bischeltsrieder since he was relied on for the undercut portion), said connection zone being free of mechanical fastenings passing through the thickness of said frame to prevent weakening its mechanical strength (Yanke et al. teach the mechanical fastenings location on the base at aperture 32 which is not in the connection zone as combined with Bischeltsrieder).  
For claim 4, Sjosward as modified by Bischeltsrieder, Yanke et al., and Shano teaches the horse-riding stirrup according to claim 21, but is silent about wherein the stirrup frame is made mainly or completely of a polymer material.  In addition to the above, Bischeltsrieder teaches the stirrup comprising a stirrup frame is made mainly or completely of a polymer material (col. 2, lines 30-35).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the stirrup frame of Sjosward as modified by Bischeltsrieder, Yanke et al., and Shano be made mainly or completely of a polymer material as further taught by Bischeltsrieder, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (polymer material is lighter in weight than metal and cheaper to manufacture) as a matter of obvious choice.  In re Leshin, 125 USPQ 416.
	For claim 9, Sjosward as modified by Bischeltsrieder, Yanke et al., and Shano teaches the horse-riding stirrup according to claim 21, and further teaches a second side arm (6 of Sjosward) comprising an articulation end (10, also see para. 0022 of Sjosward) pivoted to the stirrup frame about an axis of rotation, and a free end (either end of ref. 6 because para. 0022 of Sjosward stated that one or both male parts 10 can be articulated, thus, if the top male part 10 is articulated, then the free end of ref. 6 would be in the bottom male part area), the second side arm rotatable between a hooking configuration to the support arm in which the second side arm encloses the frame compartment with the first side arm and the support arm (see figures of Sjosward, self-explanatory), and a release configuration, in which said second side arm is spaced from the support arm to create a lateral disengagement opening of the user's foot from said frame compartment (see figures of Sjosward, self-explanatory).  
	For claim 10, Sjosward as modified by Bischeltsrieder, Yanke et al., and Shano teaches the horse-riding stirrup according to claim 9, and further teaches wherein the second side arm comprises at least one flexible portion (any portion along ref. 6 of Sjosward can be considered a flexible portion because the whole ref. 6 is elastic portion) which, in the hooking configuration, presses the free end in abutment with the support arm to exert a force to maintain the hooking configuration (because of the elasticity of the material, it allows the free end to be in abutment with the support arm at the male part 10 that is connected to the support art 2; see also para. 0022 of Sjosward) and which, in order to achieve the release configuration, allows the second side arm to bend in part to snap-disengage the free end from the support arm.
	For claim 11, Sjosward as modified by Bischeltsrieder, Yanke et al., and Shano teaches the horse-riding stirrup according to claim 21, and further teaches a second side arm (6 of Sjosward) comprising an articulation end (10, also see para. 0022 of Sjosward) pivoted to the stirrup frame about an axis of rotation, and a free end (either end of ref. 6 because para. 0022 of Sjosward stated that one or both male parts 10 can be articulated, thus, if the top male part 10 is articulated, then the free end of ref. 6 would be in the bottom male part area) rotatable between a hooking configuration to the support arm in which the second side arm encloses the frame compartment with the first side arm and the support arm (see figures of Sjosward, self-explanatory), and a release configuration, in which said second arm is spaced from the support arm to create a lateral disengagement opening of the user's foot from said frame compartment (see figures of Sjosward, self-explanatory), wherein a centreline plane (imagery plane down the middle of the stirrup of Sjosward) is detectable through the stirrup frame between the first side arm and the second side arm in the hooking configuration, the axis of rotation being located at the hooking portion, shifted towards said second side arm outside said plane.  
	For claim 16, Sjosward as modified by Bischeltsrieder, Yanke et al., and Shano teaches the horse-riding stirrup according to claim 21, and further teaches wherein the mechanical fastenings comprise one or more screws (para. 0043 of Yanke et al. since they are relied on for the fastenings).  
	For claim 18, Sjosward as modified by Bischeltsrieder, Yanke et al., and Shano teaches the horse-riding stirrup according to claim 21, and further teaches wherein the longitudinal groove is underneath the support element (see figs. 4B,4C of Shano, since Shano is relied on for the groove).  
	For claim 20, Sjosward as modified by Bischeltsrieder, Yanke et al., and Shano teaches the horse-riding stirrup according to claim 10, and further teaches wherein the free end of the second side arm is configured to disengage from the support arm as a result of a stress in a direction opposite the first side arm (fig. 2b and para. 0022 of Sjosward, with note from para. 0022 that the ends 10,11 can be either one of the free ends). 
Claims 8,19 are rejected under 35 U.S.C. 103 as being unpatentable over Sjosward as modified by Bischeltsrieder, Yanke et al., and Shano as applied to claim 1 above, and further in view of Chang (US 20050081493 A1).
 	For claims 8 & 19, Sjosward as modified by Bischeltsrieder, Yanke et al., and Shano teaches the horse-riding stirrup according to claim 21, but is silent about wherein the support element is partially covered by a metal covering sheet comprising hooking portions folded outwards of said metal covering sheet, wherein said support element is at least partially made of a polymer material and the hooking portions of the metal covering sheet are at least partially embedded in the polymer material of the support element; wherein the metal covering sheet comprises steel.  
	Chang teaches a horse-riding stirrup comprising a support element (46) is partially covered by a covering sheet (98,100) comprising hooking portions (102a,104a) folded outwards of said covering sheet, wherein said support element is at least partially made of a polymer material and the hooking portions of the metal covering sheet are at least partially embedded in the polymer material of the support element (para. 0052, when the covering sheet is placed on the support element 46 and the screws 112a,112b are tighten, the sheet will be partially embedded in the polymer material). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to	include a covering sheet with hooking portions as further taught by Chang on the support element of the stirrup of Sjosward as modified by Bischeltsrieder, Yanke et al., and Shano in order to provide traction for the rider’s foot.
	In addition to the above, Yanke et al. teach a metal covering sheet (30) placed over a foot support (18), the metal being steel (para. 0043). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to manufacture the covering sheet of Sjosward as modified by Bischeltsrieder, Yanke et al., Shano, and Chang out of metal such as steel as further taught by Yanke et al., since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use (metal material is stronger and more durable than plastic, for example) as a matter of obvious choice.  In re Leshin, 125 USPQ 416.
Response to Arguments
Applicant's arguments filed 5/20/2022 have been fully considered but they are not persuasive. Applicant argued the following:
a. Sjosward, Bischeltsrieder, Shana, and Yanke do not disclose an element seat comprising a single undercut portion at only the one end of the element seat in the connection zone defined between the first side arm and the support arm
Sjosward does not disclose or suggest "a stirrup frame comprising a hooking portion.

 As stated in the above, Sjosward teaches the single tapered portion at either the left or the right end of the support element because there is only a single tapered portion and not two or three or more at only one end of the support element. However, Sjosward is silent about the element seat comprises the single undercut portion at only the one end of the element seat in the connection zone, which is why Bischeltsrieder is relied on for this teaching. Bischeltsrieder teaches a horse-riding stirrup comprising an element seat (15 and/or the floor or surface of ref. 13) comprises a single undercut portion (22) at one end of the element seat (at either the left or right end of the element seat 15, there is only a single tapered portion and not two or three or more), in a connection zone (zone from say ref. 12 to ref. 22 in fig. 1 where parts are connected), into which a single tapered portion (at either the left or right end of the support element 16, there is only a single tapered portion and not two or three or more; can be in fig. 1 where refs. 16,22 are pointing at or can be ref. 21) of a support element (16) is wedged, and wherein the tapered portion is housed in the undercut portion (as shown in fig. 1), the undercut portion configured to allow the support element to rotate relative to the support arm to occupy the element seat and accommodate a remaining part of the support arm inside the longitudinal groove (functional recitation to which the undercut portion of Bischeltsrieder can and/or does perform the intended function).  Thus, one ordinary skill in the art would include a single undercut portion and a single tapered portion as taught by Bischeltsrieder in the element seat and the support element of Sjosward, in order to provide a better attachment between the support arm and the support element. The examiner clearly provides a motivation to combine the reference for a reasonable expectation of success gleamed from the references. 
 	Applicant argued that Sjosward and Bischeltsrieder show completely different configurations, but the examiner is not relying on the whole configuration of Bischeltsrieder. What is relied on for Bischeltsrieder is the undercut portion and tapered portion for a better attachment between the support arm and the support element. 
	Regarding applicant’s comment of “the support element 16 needs to be flexible to be bent, when instead it should be rigid enough to support the user's foot for claim 1”, it is irrelevant if the support element 16 is rigid or not because applicant did not claim rigid for the support element. Claiming “for the user’s foot” or “suitable to support the user’s foot” does not mean that it has to be rigid. In addition, rigidity depends on the degree of hardness, thus, again applicant did not define such rigidity. Moreover, a flexible support element such as element 16 of Bischeltsrieder can certainly support a user’s foot because clearly from Bischeltsrieder, the element 16 is used as a support for a user’s foot in the stirrup, regardless of its flexibility or rigidity. As for whether it needs to be bent or not when it is placed onto the stirrup, this argument is irrelevant because it pertains to the method or process of placing the support element and not the apparatus itself that produces the final product of a stirrup with a support element. Regardless of how Bischeltsrieder places the support element onto the stirrup, e.g. bending or not, it will serve as a support element for the user’s foot. Moreover, if Bischeltsrieder is into having the support element being “bent” as alleged by applicant, Bischeltsrieder would not want to place a metal weight 19 inside the “bent” support element 16.
 	Regarding applicant’s argument of groove 22 is a V-shaped notch or groove and not an undercut, a V-shaped notch or groove is an undercut. It is the same configuration as applicant’s undercut because applicant has a V-shaped undercut as shown in fig. 3, ref. 46, which is similar to that of Bischeltsrieder’s notch. In addition, an undercut is merely a cut in the element seat, which is what Bischeltsrieder teaches. 
	Regarding applicant’s argument of a notch or groove in arm 4 of
Sjosward which may weaken the structure of the stirrup, is a mere assumption without factual evidence because one of ordinary skill in the art would not have the notch so deep that it would weaken arm 4 as alleged by applicant. In addition, “may weaken” is an assumption and just as well, it may not weaken the arm. furthermore, Bischeltsrieder’s notch does not completely cut into the arm as shown in fig. 1, thus, would not weaken the arm. The notch is merely there to help in further attachment of the footrest and not intended to weaken the arm. 
Regarding applicant’s argument of the burden is on the examiner to show that the prior art provides a suggestion or motivation to modify or combine the cited references, and there must be a reasonable expectation of success in doing so, the examiner has provided proper motivation to combine the references as stated in the rejection. By including the undercut and tapered portion as taught by Bischeltsrieder in the stirrup of Sjosward, it will provide a better attachment between the support arm and the support element. 
Regarding applicant’s argument of neither Shano nor Yanke disclose or suggest "the element seat comprises a single undercut portion at only the one end of the element seat in the connection zone," nor does the Office Action rely on Shano and/or Yanke to teach this feature, the examiner did not rely on Shano and/or Yanke for the undercut portion, thus, applicant’s argument is mooted. Please see the rejection for what Shano and/or Yanke were relied on for. 
b. Sjosward, Bischeltsrieder, Shana, and Yanke do not disclose a support element comprising a support surface, a lower surface opposite the support surface comprising a longitudinal groove extending along an entire length of the
support element, and a single tapered portion at only one end of the support element.

	The argument is the same as the above in regard to the undercut and the tapered portions, thus, please see above. Applicant argued that “Shano does not disclose or suggest that the removable foot bed 120 or 300 can be implemented in any other configuration than a hoop stirrup. Shano does not disclose or suggest a removable foot bed 120 or 300 that can be implemented in a configuration with one arm or a frame-like base, nor does it provide motivation to make such a modification in Sjosward, which only has one arm extending to the base”, however, the examiner did not relied on Shano for these argued features. Shano was relied on for the longitudinal groove in order to further secure the support element onto the support arm, especially if use with the stirrup of the type with a straight bar-like support arm as shown in Shano. Thus, the examiner has provided proper motivation to combine the references. 
c. Sjosward, Bischeltsrieder, Shana, and Yanke do not disclose the support
element received in the element seat and mounted to the stirrup.
	The argument is the same as the above in regard to the undercut and the tapered portions and the longitudinal groove, thus, please see above. The combination of references would result in the support element being received in the element seat and mounted to the stirrup because of the undercut and tapered portions providing a more secured attachment. 
d. Sjosward, Bischeltsrieder, Shana, and Yanke do not disclose an element seat comprising a single undercut portion at only the one end of the element seat in the connection zone defined between the first side arm and the support arm.

	The argument is the same as the above in regard to the undercut and the tapered portions, thus, please see above. In regard to the mechanical fastenings argument, as stated in the rejection, Yanke was relied on for this feature in order to further fasten the support element onto the support arm. The screws as taught in Yanke would help further secure these elements together. In addition, using fasteners is nothing new in the art and it is old and well-known to use screws or the like to fasten parts of a stirrup together. 
B. Claims 2-4, 8-11, 16, and 18-20 recite elements distinguishable from Sjosward, Bischeltsrieder, Shana, Yanke and Chang

	Applicant did not argued Chang in detail, thus, the examiner’s response is the same as above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON T NGUYEN whose telephone number is (571)272-6889. The examiner can normally be reached 9:00 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Son T Nguyen/           Primary Examiner, Art Unit 3643